             Case 1:19-cv-00957 Document 6 Filed 04/04/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
BUZZFEED INC.,                                      )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )       Case No. 19-cv-957
                                                    )
U.S. DEPARTMENT OF JUSTICE,                         )
DOJ OFFICE OF ATTORNEY GENERAL,                     )
DOJ DEPUTY ATTORNEY GENERAL,                        )
DOJ OFFICE OF SPECIAL COUNSEL,                      )
                                                    )
       Defendants.                                  )

PLAINTIFFS’ REQUEST FOR EXPEDITED PRELIMINARY INJUNCTION HEARING

       Plaintiffs respectfully request that the Court schedule a hearing on Plaintiffs’ Motion for

Preliminary Injunction, which seeks release of the Mueller Report by the presumptive April 18,

2019, FOIA deadline. Plaintiffs request that the Court schedule the hearing for April 15, 2019,

so as to allow Defendants time to respond to the motion and to finish processing the request by

April 18 if the Court grants Plaintiffs’ motion.

                                   STATEMENT OF FACTS

       As set forth in the Complaint, its exhibits, and the Declaration of Jason Leopold

submitted in support of Plaintiffs’ Motion for Preliminary Injunction, Defendants have indicated

that they will not complete processing of Plaintiffs’ FOIA request for the Mueller Report until

some unspecified date in the future more than 10 business days beyond the statutory deadline for

non-expedited requests. As explained in Plaintiffs’ Motion for Preliminary Injunction, there is

no legal justification for Defendants’ delay, and the Court should order Defendants to comply

with the request by April 18, 2019. The contents of the Mueller Report are among the most

newsworthy information in modern American history, and there is an urgency to inform the
             Case 1:19-cv-00957 Document 6 Filed 04/04/19 Page 2 of 2



public of them as quickly as possible. That is especially true because the Attorney General has

already characterized the contents of the report and the President of the United States has made

claims that the Report exonerates him of all wrongdoing in connection with the scope of the

investigation.

                                       CONCLUSION

       For these reasons, Plaintiffs respectfully request that the Court schedule Plaintiffs’

Motion for Preliminary Injunction for hearing on April 15, 2019.

DATED: April 4, 2019


                                                   Respectfully Submitted,

                                                   /s/ Matthew Topic

                                                   Attorneys for Plaintiffs

                                                   Matthew Topic
                                                   Joshua Burday
                                                   (E-Mail: foia@loevy.com)
                                                   LOEVY & LOEVY
                                                   311 N. Aberdeen, Third Floor
                                                   Chicago, Illinois 60607
                                                   Tel.: (312) 243-5900
                                                   Fax: (312) 243-5902
                                                   Bar Nos. IL0037 and IL0042




                                             -2-
